Citation Nr: 0715578	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  00-20 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to non-service-connected pension benefits, to 
include basic eligibility.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The appellant (veteran) had a period of service from November 
16, 1971, to February 19, 1972, following discharge from a 
Reserve Officers' Training Corps (ROTC) program.  The 
veteran's DD Form 214 states that he was relieved from active 
duty by reason of expiration of active duty commitment.  In 
addition, the veteran's service has been characterized by the 
National Personnel Records Center (NPRC) as active duty for 
training (ACDUTRA).  Following completion of the November 16, 
1971 to February 19, 1972 period of service, the veteran 
enlisted in a reserve component and thereafter served 
additional verified and unverified periods of reserve 
component service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, in August 2000, January 2001, and May 2003.  By the 
August 2000 rating decision, the RO denied a claim of 
entitlement to service connection for a cervical spine 
disorder.  Thereafter, by the January 2001 rating decision, 
the RO denied a claim of eligibility for nonservice-connected 
pension.  The Board remanded these two claims in July 2003.

By a May 2003 rating decision, the RO reopened the veteran's 
previously denied right knee claim, but found that service 
connection was not warranted on the merits.  

Despite the determination reached by the RO, in Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) and Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) it was essentially held that 
the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See also VAOPGCPREC 05-92.  In 
December 2004, the Board found that new and material evidence 
had been received, and reopened the claim.  The Board then 
remanded all three of the current appellate claims for 
additional development, to include additional notification to 
the veteran; obtaining additional service records through 
official channels regarding the character of the veteran's 
November 1971 to February 1972 military service; and to 
accord the veteran an examination which addressed the nature 
and etiology of both his cervical spine and right knee 
disorders.

The case has now been returned to the Board for further 
appellate consideration.  As a preliminary matter, the Board 
finds that the prior remand directives have been 
substantially complied with, and, as such, a new remand is 
not required to comply with the holding of Stegall v. West, 
11 Vet. App. 268 (1998).

As an additional matter, the Board notes the veteran's 
service medical records specifically state that earlier 
clinical records for the veteran, which would have included 
any clinical records pertaining to right knee injury, had 
been lost.  In such circumstances, the Board has  a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's November 16, 1971, to February 19, 1972, 
period of military service was ACDUTRA.

3.  The veteran did not otherwise have 90 days or more of 
active military service during a period of war.

4.  The veteran had a pre-existing cervical spine disorder 
that was noted at the time of his November 1971 entry into 
ACTUTRA examination.

5.  The medical and other evidence of record reflects that 
the veteran had temporary flare-ups of his cervical spine 
condition during his November 1971 to February 1972 period of 
ACDUTRA, but that the pre-existing condition did not undergo 
a permanent increase in severity that was beyond natural 
progression.

6.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current right knee 
disorder is causally related to his military service.


CONCLUSIONS OF LAW

1.  The basic eligibility requirements for nonservice-
connected disability pension benefits are not met.  38 
U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.6 
(2006).

2.  Service connection is not warranted for the veteran's 
cervical spine disorder.  38 U.S.C.A. §§ 1111, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.306 (2006).

3.  Service connection is not warranted for the veteran's 
right knee disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
case.  Specifically, the Veterans Claims Assistance Act of 
2000 (VCAA), which became law on November 9, 2000, redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
law also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

For the reasons detailed below, the Board concludes that the 
veteran's claim of entitlement to nonservice-connected 
pension benefits must be denied as a matter of law.  In 
VAOPGCPREC 5-2004 VA's Office of General Counsel held that 
the VCAA does not require either notice or assistance when 
the claim cannot be substantiated under the law or based on 
the application of the law to undisputed facts.  Similarly, 
the Court has held that the VCAA is not applicable to matters 
in which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).

With respect to the other appellate issues, the Board notes 
that the Court held in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, because the VCAA was 
enacted after the initial adjudication of the veteran's 
cervical spine claim by the August 2000 rating, it was 
impossible to provide notice of the VCAA before the initial 
adjudication in that claim.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  See VAOGCPREC 7- 2004.  Under such 
circumstances, the United States Court of Appeals for the 
Federal Circuit has indicated that this defect can be 
remedied by a fully compliant VCAA notice issued prior to a 
readjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

Here, the veteran was provided with VCAA-compliant 
notification letters in April 2001, October 2003, June 2005, 
and July 2006.  Taken together, these letters informed the 
veteran of the evidence necessary to substantiate his current 
appellate claims, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims - to include 
the multiple statements from his attorney - have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).  Moreover, it does not appear the 
veteran has contended that his case has been prejudiced by 
inadequate notice on the part of VA.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The Board acknowledges that the notification provided to the 
veteran did not include the specific information on 
disability rating(s) and effective date(s) discussed by the 
Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, for the reasons detailed below the Board 
concludes that the benefits sought on appeal must be denied.  
Thus, the Board concludes that there is no prejudice by its 
decision to proceed with the adjudication of these claims, 
and that any deficiency regarding the type of notification 
discussed in Dingess/Hartman has been rendered moot.  See 
Bernard, supra.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant service and medical 
records pertinent to the issues on appeal are in the claims 
folder.  Nothing indicates that the veteran has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  Further, he was accorded VA medical 
examinations in October 2000 and August 2006.  Consequently, 
for these reasons, the Board concludes that VA has fulfilled 
the duty to assist in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
, 1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, the record reflects that the veteran is a 
medical professional, specifically a psychologist.  
Nevertheless, the record does not reflect that the veteran's 
background and training has resulted in special knowledge 
regarding the nature and etiology of orthopedic disabilities, 
which are the subject of this decision.  See Black v. Brown, 
10 Vet. App. 297, 284 (1997) (in evaluating the probative 
value of medical statements, the Board looks at factors such 
as the individual knowledge and skill in analyzing the 
medical data).

I.  Nonservice-Connected Pension

Legal Criteria.  Under VA regulations, the payment of 
nonservice-connected pension benefits is provided to veterans 
who are permanently and totally disabled from a nonservice-
connected disability which is not the result of willful 
misconduct, but only where the veteran has the requisite 
active wartime service.  38 U.S.C.A. 
§ 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).

A veteran meets the service requirements of that section if 
he served in active military, naval or air service under one 
of the following conditions: (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(j); 38 C.F.R. 
§ 3.3(a)(3).  The Vietnam era is a period of war.  38 
U.S.C.A. § 101(11).

Active military, naval, or air service includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 C.F.R. § 3.6(a).

Effective January 1, 1997, the term "Vietnam era" means the 
following: (1) the period beginning on February 28, 1961, and 
ending on May 7, 1975, for veterans who served in the 
Republic of Vietnam during that period, and (2) the period 
beginning on August 5, 1964, and ending on May 7, 1975, in 
all other cases.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2.


Analysis.  In this case, the Board finds that the veteran 
does not meet the basic eligibility requirements for 
consideration of nonservice-connected pension benefits.

The Board acknowledges that the veteran's November 1971 to 
February 1972 period of military service is within the 
Vietnam war era.  The Board further notes that various 
records refer to this period as "active" duty.  For 
example, in Block 11a of the veteran's DD Form 214, the type 
of transfer or discharge is shown as "RELIEVED FROM ACTIVE 
DUTY."  The reason for the discharge, in Block 11c of the DD 
Form 214, is shown as "Expiration of Active Duty Commitment."  
In addition, official records from the veteran's ROTC service 
reflect that he was discharged from ROTC prior to his 
"active" duty in November 1971. 

Despite the foregoing, the Board finds that the November 1971 
to February 1972 period was ACDUTRA.  As noted in the 
Introduction, NPRC has certified this period as ACDUTRA.  The 
Board remanded this case in December 2004 to determine how 
the NPRC made this determination.  A September 2005 
memorandum from a military records specialists details the 
steps the NPRC took to make this determination, and the 
findings therein support the conclusion that it was ACDUTRA.  
Moreover, a copy of the veteran's October 1971 orders for 
this period identify him as reporting for ACDUTRA.  

Under the regulations outlined above, a veteran's 90 days of 
service must be completed during a period of "active 
military, naval, or air service."  Such does not include a 
period of ACDUTRA unless the veteran was disabled from an 
injury or disease incurred during such service.  Here, the 
veteran's only service-connected disability is a right leg 
scar which was incurred as a result of an injury incurred 
July 1970, while he was on ROTC.  Moreover, for the reasons 
detailed below, the Board concludes he is not entitled to a 
grant of service connection for either a cervical spine or a 
right knee disorder.  Because the veteran is not service 
connected for any disease or injury stemming from his 
November 1971 to February 1972  period of ACDUTRA, such is 
not considered "active military, naval, or air service" as 
defined by the regulations.  Therefore, the veteran's period 
of ACDUTRA does not qualify him for nonservice-connected 
pension benefits.

With respect to the veteran's ROTC service, the Board notes 
that the law specifically defines ROTC cadets as falling 
under either ACDUTRA or inactive duty training during 
training (as distinguished from cadets at the federal service 
academies or candidates at the preparatory schools of the 
federal service academies, who are specifically defined as 
being in "active duty" status).  The Board finds that the 
clear meaning of the statute is that ROTC cadets are not on 
"active duty" at any time during their cadetships.  

Regarding Senior ROTC candidates, the term ACDUTRA means duty 
performed by a member of a program when ordered to such duty 
for purpose of training for a period of not less than four 
weeks and which must be completed by the member before the 
member is commissioned.  The duty must be under chapter 103 
of title 10.  38 U.S.C.A. § 101(22)(D); 38 C.F.R. § 
3.6(c)(4).  In this case, there does not appear to be any 
such period prior to the November 1971 to February 1972 
period.

The term inactive duty training means training (other than 
ACDUTRA) by a member of the Senior ROTC prescribed under 
chapter 103 of title 10.  38 U.S.C.A. § 101(23)(C); 38 C.F.R. 
§ 3.6(d)(3).  The term inactive duty training does not 
include attendance at an educational institution in an 
inactive status.  38 C.F.R. 
§ 3.6(d)(4)(ii).  Here, the Board acknowledges that the fact 
the veteran is service-connected for a scar attributable to 
an injury incurred while on ROTC indicates that it was 
probably inactive duty training as it would be required in 
order for service connection to be granted.  Nevertheless, it 
does not appear he had 90 days of such service.  In fact, 
even if the veteran's ROTC service were for consideration as 
active duty, the September 2005 memorandum from the military 
records specialist reflects that no records exist identifying 
the beginning and ending dates of such service, and that they 
are normally only kept for 5 years.

In view of the foregoing, the Board concludes that the record 
reflects the veteran did not have 90 days of active military 
service during a period of war.  The Board notes that while 
veterans who have less than 90 days of service may be 
eligible for nonservice-connected pension benefits where 
discharged or released from service for a service-connected 
disability, the veteran has no such service-connected 
disability.  He continued to have military service, to 
include his November 1971 to February 1972 period of ACDUTRA, 
subsequent to the right leg injury that resulted in his 
service-connected scar.  Moreover, he is not shown to have 
served on active duty for a period of 90 consecutive days or 
more which began or ended during a period of war, nor did he 
serve on active duty during more than one period of war for 
an aggregate of 90 days or more.

For these reasons, the Board concludes that the veteran fails 
to meet the basic eligibility requirements for  nonservice-
connected pension.  As the disposition of this pension claim 
is based on the law, and not on the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Consequently, basic eligibility for nonservice-connected 
pension benefits is precluded by law. 38 U.S.C.A. § 1521(a), 
(j); 38 C.F.R. § 3.3(a)(3).


II.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
evidence.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the pre-service existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003.  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands - that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).  

A.  Cervical Spine

Analysis.  In the instant case, the Board finds that the 
veteran's claim of service connection for a cervical spine 
disorder must be denied.

Initially, the Board notes that a pre-existing cervical spine 
disorder was noted at the time of the veteran's entry into 
his November 1971 to February 1972 period of ACDUTRA.  
Specifically, his spine, other musculoskeletal was found to 
be abnormal on his November 1971 entry into active duty 
examination due to chronic pain in the cervical region.  
Although the examination itself occurred 7 days after his 
November 16 entry date, it was the first examination for this 
period.  In short, it was his entry/enlistment examination, 
and, as such, it does constitute noted on entry for the 
purposes of 38 U.S.C.A. §§ 1111 and 1153.  Moreover, on an 
earlier June 1970 Report of Medical History - before his 
official November 16 entry date - he reported a 1-1/2 year 
history of headache, dizziness, and neck pain, with a 
diagnosis of muscle contraction.  

Inasmuch as a pre-existing cervical spine disorder was noted 
at the time of the veteran's entry into his November 1971 to 
February 1972 period of ACDUTRA, the presumption of soundness 
does not attach to this condition.  Therefore, the Board must 
now look to see if this condition underwent a permanent 
increase in severity during this period that was beyond 
natural progression.

The veteran's service medical records reflect that he was 
referred for a specialty examination to evaluate his symptoms 
of recurrent headaches, posteriorly, and tenderness in the 
back of head and upper back in December 1971.  It was noted 
that his symptoms were "aggravated" by wearing of steel 
helmet.  Impression following evaluation was chronic 
torticollis with tension headaches, rule-out associated 
cervical pathology.  He was given a profile in January 1972 
of no wearing steel helmet for 90 days.  Additional records 
note a history of trauma 8 years earlier, and that X-rays of 
the cervical spine were normal.  

Despite the evidence of in-service treatment for neck 
problems, as well as the records noting that the veteran's 
symptoms were "aggravated" by a steel helmet, the service 
medical records do not reflect that the pre-existing cervical 
spine disorder actually increased in severity during the 
November 1971 to February 1972 period of ACDUTRA.  For 
example, records dated in February 1972, to include the 
separation examination, reflect that cervical traction 
treatments had helped to relieve some of the muscle tension 
in the neck and back.  In short, these records indicate that 
the severity of the condition actually improved during this 
period of military service.  As such, the in-service 
treatment was for no more than temporary flare-ups of the 
pre-existing condition, and not a permanent worsening as 
required for a grant of service connection based upon 
aggravation.  See Hunt, supra.
  
The Board further notes that competent medical opinions are 
of record which are against a finding of aggravation.  For 
example, the RO obtained a clinical opinion based on review 
of the veteran's records in July 2001.  The VA clinician who 
promulgated this opinion concluded that there was no evidence 
of any specific aggravating factor affecting the veteran's 
cervical spine disorder during his service, given that the 
November 1971 entry into active duty examination disclosed a 
history of tension headaches and of chronic pain, cervical 
region, with a history of head injury in 1962.

The veteran was also accorded a VA orthopedic examination in 
August 2006 pursuant to the Board's December 2004 remand 
directives.  Following examination of the veteran, the 
examiner opined that it was not as likely as not that the 
veteran's current cervical spine disorder was directly 
resultant of the condition which arose while he was on active 
duty.  However, the examiner also noted at the time of the 
examination that the claims folder was not available for 
review.  In a subsequent addendum, the examiner noted that he 
had reviewed the claims folder and concluded from these 
records that the veteran had problems with his neck which 
were apparently severe before he even entered the service.  
The examiner stated that the veteran's preinduction physical 
examination was not available for review, but that in any 
event the veteran went into the service with a bad neck, and 
that the wearing of the steel pot/helmet "temporarily 
aggravated" the symptoms.  Moreover, the examiner stated 
that it in no way changed the underlying condition, and that, 
overall, he did not really think the veteran's neck condition 
was permanently affected by wearing a steel helmet for about 
one to two months.  Simply put, the examiner concluded that 
the veteran had a pre-existing cervical spine disorder, that 
the wearing of a steel helmet caused a temporary flare-up in 
symptomatology, but that the underlying condition was not 
permanently worsened by the November 1971 to February 1972 
period of ACDUTRA.

The Board further notes that there is no competent medical 
opinion of record to the effect that the veteran's pre-
existing cervical spine disorder was aggravated by his 
military service.

For these reasons, the Board concludes that the veteran's 
claim of service connection for a cervical spine disorder 
must be denied.

B.  Right Knee

Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a right knee 
disorder.

The Board acknowledges that the veteran's service medical 
records reflect that he sustained a leg injury in July 1970 
which required sutures, although the exact location of the 
injury was not described.  Nevertheless, the service medical 
records for the November 1971 to February 1972 period are 
devoid of complaints of a right knee disorder.  Moreover, 
later periodic examinations for reserve service purposes 
contain no evidence of a right knee disorder.  The Board also 
notes that a June 1997 VA examination concluded that the 
veteran had no right knee disorder, other than a right knee 
scar for which service connection had been granted, which was 
related to an injury sustained in service.  

In short, there is no competent medical evidence of a chronic 
right knee disorder until years after the veteran's 
separation form military service, to include his July 1970 
leg injury.  The Court has indicated that the normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  

Despite the foregoing, the Board acknowledges that there is 
competent medical evidence which both supports and refutes 
the veteran's claim.

The evidence in support of the veteran's claim includes a 
November 1998 private medical statement which indicated that 
there was a connection between a right knee disorder other 
than a scar and the veteran's in-service injury.  In 
addition, a May 2000 private medical statement from L.J., Jr. 
MD, provided an opinion that the veteran's current right knee 
disorders, including subchondral changes along the femoral 
condyle, were consistent with a direct impact injury to the 
lateral femoral condyle.  Similarly, an October 2000 VA 
examiner concluded that the veteran's complaints of pain were 
consistent with subchondral erosion of the lateral femoral 
condyle, related to injury to the lateral femoral condyle. 

The evidence against the veteran's claim includes a July 2001 
VA medical opinion promulgated based upon review of the 
claims folder.  The clinician who promulgated this opinion 
concluded that an injury to the veteran's right knee in 1970 
would not have resulted in the changes of the posterior horn 
of the meniscus present in 1997 because the scar of the right 
knee was at the lateral inferior patella, separated from the 
femoral condyle by a distance.  The examiner opined that, 
without significant trauma at the time, including entry of 
the stick into the right knee joint, injury to portions of 
the knee away from the area of the scar would not be 
expected.

In addition, the opinion of the August 2006 VA examiner is 
also against the veteran's claim.  The examiner stated, in 
part, that it sounded from the history that the in-service 
injury was a fairly superficial wound.  The examiner also 
acknowledged that an MRI done in 2003 attributed the findings 
of subchondral changes along the lateral femoral condyle as 
due to the injury in question.  However, the examiner stated 
that he would tend to believe that any degenerative changes 
in the veteran's right knee were probably a reflection of his 
being a little overweight.  The examiner stated that he did 
not think they were due to the wound the veteran received in 
the 1970s.  Moreover, in the subsequent addendum in which he 
reviewed the claims folder, the examiner stated that the 
treatment the veteran received in 1970 indicated that the 
knee wound was relatively minor and probably did not involve 
any intraarticular structures.

In view of the fact that both the July 2001 VA clinician and 
the August 2006 VA examiner reviewed the veteran's claims 
folder in conjunction with their opinions, to include those 
in support of the claim, the Board finds that they are 
entitled to the most weight.  As these opinions are against a 
finding that the veteran's current right knee disorder is 
causally related to military service, the Board finds that 
the preponderance of the evidence is unfavorable.  Therefore, 
the claim is denied on that basis.

C. Conclusion

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claims of service 
connection for cervical spine and right knee disorders.  As 
the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal must be denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Basic eligibility for non-service-connected pension benefits 
is denied.

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for residuals of a right 
knee injury is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


